DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019 is in compliance with the provisions of 37 CFR 1.97.  However, not all references cited in the information disclosure statement are being considered by the examiner because of missing date information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chaudhri et al. (Pub. No.: US 2017/0150305, hereinafter Chaudhri).
Regarding claim 1: Chaudhri discloses An authentication method, comprising:
establishing a wireless communication between a mobile device and a wearable device (Chaudhri - [0052]: wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a “host device”), such as a smart phone, other mobile phone);
Chaudhri - [0168]: At block 2004, host device 102 can determine whether wearable device 100 is currently in close proximity to host device 102) by comparing mobile device position information and wearable device position information ([0145]: Fig. 17, if wearable device 100 is a wrist-worn device and host device 102 is a mobile device that would typically be operated while held in a user's hand, it is likely that a user wearing wearable device 100 and operating host device 102 would bring the two devices to within 30 or 60 centimeters of each other. Accordingly, some embodiments can define a threshold distance for close proximity); and
granting access to the mobile device based on a detected proximity (Chaudhri - [0173]: Fig. 20, at block 2012, host device 102 can enter the unlocked state).
Regarding claim 3: Chaudhri discloses wherein at least one of the mobile device position information and the wearable device position information is based on at least one of acceleration information, gyroscope information and magnetometer information (Chaudhri - [0081]: accelerometer 242 can sense acceleration (relative to freefall) along one or more axes, e.g., using piezoelectric or other components in conjunction with associated electronics to produce a signal. Magnetometer 244 can sense an ambient magnetic field (e.g., Earth's magnetic field) and generate a corresponding electrical signal, which can be interpreted as a compass direction. Gyroscopic sensor 246 can sense rotational motion in one or more directions).
Regarding claim 4: Chaudhri discloses wherein comparing the mobile device position information and the wearable device position information comprises determining a deviation between the mobile device position information and the wearable device position information (Chaudhri - [0146]: either of host device 102 or wearable device 100 can perform the distance estimation and determine whether the other of wearable device 100 or host device 102 is in close proximity at any given time).
Regarding claim 5: Chaudhri discloses wherein proximity is not detected if the deviation exceeds a predetermined threshold (Chaudhri - [0145]: threshold distances can also be specified. Whether two devices are in close proximity can be determined by comparing the threshold distance to an estimated distance between the device). 
Regarding claim 6: Chaudhri discloses further comprising determining authentication data (Chaudhri - [0241]: the assigned user ID).
Regarding claims 7 and 19: Chaudhri discloses wherein granting access to the mobile device is further based on the authentication data (Chaudhri - Fig. 20, blocks 2818: wearable device 100 can receive a location-change notification from the host device).
Regarding claim 8: Chaudhri discloses wherein establishing the wireless communication between the mobile device and the wearable device comprises pairing the mobile device and the wearable device (Chaudhri - [0052]: wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a “host device”), such as a smart phone).
Regarding claims 9 and 14: Chaudhri discloses further comprising detecting whether wearing of the wearable device by a user has been interrupted (Chaudhri - [0060]: Wearable device 100 can operate differently depending on whether it is currently being worn or not. For example, wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn).
Regarding claim 10: Chaudhri discloses wherein the wireless communication between the mobile device and the wearable device is restricted in response to detecting that the wearing of the wearable device has been interrupted (Chaudhri - [0060]: wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn).
Regarding claim 11: Chaudhri discloses wherein authentication data stored in a storage of the wearable device are deleted in response to detecting that the wearing of the wearable device has been interrupted (Chaudhri - [0214]: a user interface can be provided on wearable device 100 and/or a host device that allows a user to change or clear the assigned user ID, or the assigned user ID can be automatically cleared in response to events such as the user taking off wearable device 100).
Regarding claim 12: Chaudhri discloses A wearable device for granting access to a mobile device comprising circuitry configured to:
establish a wireless communication with the mobile device (Chaudhri - [0052]: wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a “host device”), such as a smart phone, other mobile phone); and
Chaudhri - Fig. 26: at block 2808: wearable paired, [0241]: at block 2812, host device 2600 can request that wearable device 100 transmit is assigned user ID. Wearable device 100 can respond to the request by transmitting the assigned user ID) and the wearable device, wherein the proximity is detected (Chaudhri - [0168]: At block 2004, host device 102 can determine whether wearable device 100 is currently in close proximity to host device 102) based on a comparison of mobile device position information and wearable device position information (Chaudhri - [0145]: Fig. 17, if wearable device 100 is a wrist-worn device and host device 102 is a mobile device that would typically be operated while held in a user's hand, it is likely that a user wearing wearable device 100 and operating host device 102 would bring the two devices to within 30 or 60 centimeters of each other. Accordingly, some embodiments can define a threshold distance for close proximity).
Regarding claim 16: Chaudhri discloses A mobile device comprising circuitry configured to:
establish a wireless communication with a wearable device (Chaudhri - [0052]: wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a “host device”), such as a smart phone, other mobile phone);
receive authentication data to the mobile device in response to a detected proximity between the mobile device and the wearable device (Chaudhri - Fig. 26: at block 2808: wearable paired, [0241]: at block 2812, host device 2600 can request that wearable device 100 transmit is assigned user ID. Wearable device 100 can respond to the request by transmitting the assigned user ID), wherein the proximity is detected (Chaudhri - [0168]: At block 2004, host device 102 can determine whether wearable device 100 is currently in close proximity to host device 102) based on a comparing mobile device position information and wearable device position information (Chaudhri - [0145]: Fig. 17, if wearable device 100 is a wrist-worn device and host device 102 is a mobile device that would typically be operated while held in a user's hand, it is likely that a user wearing wearable device 100 and operating host device 102 would bring the two devices to within 30 or 60 centimeters of each other. Accordingly, some embodiments can define a threshold distance for close proximity); and
Chaudhri - [0173]: Fig. 20, at block 2012, host device 102 can enter the unlocked state).
Regarding claim 20: Chaudhri discloses wherein the circuitry is further configured to automatically unlock the mobile device (Chaudhri - [0075]: host security process 260 can facilitate unlocking a host device when wearable device 200 is present).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (Pub. No.: US 2017/0150305, hereinafter Chaudhri).in view of Jooste (Pub. No.: US 2015/0170504).
Regarding claims 2, 13 and 17: Chaudhri doesn’t explicitly teach but Jooste discloses wherein at least one of the mobile device position information and the wearable device position information is based on an inertial navigation system calculation (Jooste  - [0032]: Location determining system 320 may be … inertial navigation systems).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chaudhri with Jooste so that inertial navigation system is used to determine device position. 
Regarding claim 15: Chaudhri as modified discloses wherein the circuitry is further configured to store the authentication data and to delete the authentication data in response to detecting that the wearing of the wearable device has been interrupted (Chaudhri - [0214]: a user interface can be provided on wearable device 100 and/or a host device that allows a user to change or clear the assigned user ID, or the assigned user ID can be automatically cleared in response to events such as the user taking off wearable device 100).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (Pub. No.: US 2017/0150305, hereinafter Chaudhri).in view of ELLISON et al. (Pub. No.: US 2015/0215293).
Regarding claim 18: Chaudhri doesn’t explicitly teach but ELLISON discloses wherein the circuitry is further configured to decrypt data based on the received authentication data (ELLISON - [0019]: make use of the session key to decrypt and/or authenticate data received over channel 100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chaudhri with ELLISON so that the received data is decrypted using a session key. The modification would have allowed the system to make use of authentication data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dermu (Pub. No.: US 2015/0058942) - Accessing a Primary Device Using a Wearable Device and a Wireless Link
Acer et al. (Pub. No.: US  2017/0235369) - User-wearable device and system for personal computing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/MENG LI/
Primary Examiner, Art Unit 2437